Title: Cotton Tufts to Abigail Adams, 14 October 1785
From: Tufts, Cotton
To: Adams, Abigail


     
      No. 1
      My Dear Cousin
      Weymouth Octobr. 14. 1785
     
     Your agreable Letter of May. 10. from Auteuil I received by your Son. His Absence You will feel and I do not wonder that you parted with him with Regret as his Ability to relieve his Parents from many Cares and Burdens must have been great. He is now pursuing his Studies with his Uncle Shaw, more especially in the Latin and Greek Languages. In other Respects he was qualified to have entered in the Third Year. With submission to Providence We propose agreable to the Advice of the President to offer him next April. He will then have a Year and a Quarter before taking a Degree. Master Charles is now at the University. He has a Chamber there, and I flatter myself from his good Dispositions, that I shall be able to give you much Pleasure in my future Communications.
     As You are now in London I please myself with the Hopes, that my Letters will reach you with more Certainty and Security, than heretofore.
     We have had a luxuriant Crop of Hay this Summer, but a drought succeeded and our Corn and latter Feed are very short. This, your Farm will feel. Pratt has been unfortunate in the Loss of Two Horn Cattle and one Hog, the first by the horn Distemper, the second a young Hefer of some Disease unknown, the Hog died of a Distemper which has prevailed in Braintree among Swine. Phoebe tells me some of her Poultry have had the same Disorder. Some Horses have also died with it. It is said to be begin with a Swelling on the external Part of the Throat, increases till it prevents swallowing, even reaches to the Head and the Beast dies strangled. Diseases formerly unknown amongst our Cattle and Swine have latterly become frequent in one Part of the Country and another. If there is any Modern Treatise (that Mr. Adams can recommend and is not too bulky) wrote in England, I wish him to purchase for me and forward it. The Preservation of our Beasts is a Matter of great Consequence to us, there is scarcely a Farmer but what annually loses one or more.
     The Work on your House at Boston is compleated. Rents have fallen greatly and will be still lower, owing to the Scarcity of Money and frequent Bankrupcies. I am doubtful whether I shall be able to raise the Rent, notwithstanding the valuable Addition to the House.
     I think it will be best to purchase the half of the House and Land which Elijah Belcher improves now claimed by the Heirs of Apthorp. Mr. Morton their Attorney tells me as soon as he has got Possession, he shall dispose of it. This Purchase I should prefer to any others that have been proposed, as that half which Mr. Belcher lives in is tumbling to Pieces and greatly injures your half, and the land which belongs to it would make a valuable Addition to yours. Veazies is too poor to be purchased whilst Taxes are so high. Indeed our Farms are but of little Profit. Taxes and Labour consume it. Allen wishes to sell his Farm, and has solicited me to confer with him upon the Subject of Sale, but I have not had an Opportunity to visit him.
     Sometime since Application was made to Mr. Isaiah Doane for the Payment of a Ballance of Accountt with which his late Father stood chargd on Mr. Adams’s Books. Mr. Doane told Mr. Tyler, that he was confident that the Ballance was paid Mr. Adams on his Return from Portsmouth (or about that Time,) but he is not able to produce any Receipt. He however says if Mr. Adams will say that it has not been paid, He will instantly pay it, and desired that Mr. Adams might be wrote to on the Subject. I desired Mr. Tyler to draw out the Account which he has done and it is now enclosed and should be issued as soon as may be to receive an Answer. I find that we are not to expect much from old Debts. I have received some Money collected from them as you will see by my Account transmitted to Mr. Adams.
     A wooden Bridge is now building from Charlestown to Boston. In the Spring Sessions of the General Court License was granted, a Company incorporated to enjoy the Toll for 40 Years—after which it is to enure to the Commonwealth—the Company to pay the University £200 per an. in lieu of the Ferrage. The Business is pursued with great Vigour and will be compleated in the Course of next Summer.
     Mrs. Tufts has been confined to her Room for near Three Months past and much of the Time to her Bed. Her Health has been failing for a Year or two past. Last Spring after her usual Cough, her Disease . . . on her Limbs and at length on her Ancles with excruciating pain, with parts discoloured with a purple Hue terminating in a green and yellow Hue resembling the Dispersion of a Bruise. In the latter End of July she was seized with a Dysentery and for a considerable Time I viewed her Case as desperate. Of this she so far recovered as with help to walk across the Room. A Ten Days agone a Laxness came on and held with violence for some Days, has reduced her to extreme Weakness and I am apprehensive that I must ere long have to lament the Loss of my Bosom Friend.
     Be pleased to remember me to Mr. Adams & Miss Nabby. I wish for the Return of You all. May God preserve You in Health, crown my Friend’s Labours with Success and believe me to be Your Affectionate Friend
     
      Cotton Tufts
     
    